PER CURIAM.
By order dated March 3, 1953, the trial court dismissed this cause. On March 6th, appellants filed a motion to set aside the order of dismissal. This motion was not acted upon within forty-five days after the same was filed and was accordingly overruled by operation of law on April 20th, Rule 330(j), Texas Rules of Civil Procedure. The court’s attempted action of April 28th, relating to the motion, was wholly ineffective. The appeal bond was not filed until May 26th, more than thirty days after April 20th, and this Court is consequently without jurisdiction of the appeal and it is accordingly dismissed. Rule 356, Texas Rules of Civil Procedure.
Appeal dismissed.